Order
PER CURIAM.
R.F. appeals from the trial court’s judgment sustaining the Juvenile Officer’s petition, which charged R.F. with deviant sexual intercourse with another person who was less than fourteen years old. R.F.’s sole point on appeal is that the trial court erred in finding that the evidence adduced sustained the Juvenile Officer’s allegations of R.F.’s deviant sexual intercourse with the victim because such a finding is not supported by sufficient evidence beyond a reasonable doubt, in that the victim initially said he did it to himself and then gave conflicting stories in testimony at court, in statements to his mother and statements to police detectives, as to what happened.
Affirmed. Rule 84.16(b).